Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 15, filed 12/28/2020, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of claims 1-16 have been withdrawn. 
Applicant’s arguments, see pg. 15, filed 12/28/2020, with respect to the 35 U.S.C. 103 rejection has been fully considered and are persuasive.  The 35 U.S.C. 103 rejection has been withdrawn. 

     Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding 35 U.S.C. 101, the claims recite patent eligible subject matter. The claims provide detail on how the data structures are structured so that using it reduces computation time, therefore integrating the abstract idea into a practical application. Further, the method reduces the complexity from ~ n factorial (n!), or alternatively 2^n, where n represents a number of agents, to number of nodes + number of edges. The claims recite an improvement in the functioning of a computer; an element that increases the speed of the computation. 
Regarding prior art, Examiner has found no prior art references that disclose the claim limitations. The closest patent or patent application found is McCord assigning the plurality of agents into a first available agent data structure and a second reserved agent data structure, wherein the agent is a member of first available agent data structure or the second reserved agent data structure but not both… reducing a computation time of determining if the agent can be reserved by initially checking using the first available agent data structure including the plurality of available agents to determine whether the at least one relevant skill is contained in the plurality of available skills, without checking the plurality of reserved agents, and upon determining that the first available agent data structure contains the at least one relevant skill, removing the agent associated with the at least one relevant skill and skills associated with the agent from the first available agent data structure, and representing the agent and the skills associated with the agent in the second reserved agent data structure; checking the second reserved agent data structure  upon determining that the first available agent data structure does not contain the at least one relevant skill, reserving the agent from the second reserved agent data structure upon determining that the agent from the second reserved agent data structure has the at least one relevant skill. 
The closes non-patent literature found is “A flexible architecture for call centers with skill-based routing” (Legros, et. al. 2014). The article discloses an organizational assigning the plurality of agents into a first available agent data structure and a second reserved agent data structure, wherein the agent is a member of first available agent data structure or the second reserved agent data structure but not both… reducing a computation time of determining if the agent can be reserved by initially checking using the first available agent data structure including the plurality of available agents to determine whether the at least one relevant skill is contained in the plurality of available skills, without checking the plurality of reserved agents, and upon determining that the first available agent data structure contains the at least one relevant skill, removing the agent associated with the at least one relevant skill and skills associated with the agent from the first available agent data structure, and representing the agent and the skills associated with the agent in the second reserved agent data structure; checking the second reserved agent data structure  upon determining that the first available agent data structure does not contain the at least one relevant skill, reserving the agent from the second reserved agent data structure upon determining that the agent from the second reserved agent data structure has the at least one relevant skill.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628